PER CURIAM.
Defendant appeals from a conviction for rape and a sentence of twenty five years imprisonment after a jury trial. The offense occurred in Bates County on January 10, 1970. This court has jurisdiction since the appeal was pending here on January 1, 1972, the effective date of the amendment to Art. V., Sec. 3, Mo.Const. 1945, V.A.M.S.
Careful consideration of the transcript and the briefs reveals that the evidence is sufficient to support the jury verdict; that no error of law appears; that an opinion in this case would have no precedential value; and, therefore, that this case should be affirmed by memorandum opinion, rule 84.16(b), V.A.M.R.
Judgment affirmed.
All of the Judges concur.